Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 02/27/2021.  Claims 1-12 are currently pending and being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
STEAM INJECTION INTO THE EXHAUST GAS RECIRCULATION LINE OF A GAS AND STEAM TURBINES POWER PLANT

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
In claims 9, 10 and 12, the limitations "means of a blower” “means of a control damper” “means of an exhaust gas diverter” have been treated as not invoking 112(f).  Thus, these recitations have been interpreted as merely "a blower” “a control damper” “an exhaust gas diverter”.  Examiner suggest removing the word “means” in these claims.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the recirculated exhaust gas" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 recites the limitation "the admixed steam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 11 recites the limitation "the recirculated exhaust gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 12 recites the limitation "the main mass flow of the exhaust gas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 8-10 depend from Claim 6 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner et al. (US 2006/0162315) in view of Aljabari et al. (US 2009/0205334).

    PNG
    media_image1.png
    717
    752
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    717
    756
    media_image2.png
    Greyscale



In regards to Independent Claim 1, and with particular reference to marked-up Figure 1 above, Bruckner discloses a power plant comprising: a gas turbine 5 and a heat recovery steam generator 1 connected downstream of the gas turbine in the direction of flow of an exhaust gas, wherein the heat recovery steam generator comprises heating surfaces of a high- pressure section 15, of a medium-pressure section 13  and of a low-pressure section 11, wherein an exhaust gas recirculation line (middle branch 44 in figure 1 shown with dotted line branches off the steam generator 1) branches off from the heat recovery steam generator downstream of an evaporator of the high-pressure section 15 in the direction of flow of an exhaust gas and opens into/reintroduced into the heat recovery steam generator again upstream of the heating surfaces (via the inlet opening 4), wherein a blower 39 is arranged in the exhaust gas recirculation line (dotted line 44 connected to the solid line 44 makes the recirculation line) .
Bruckner does not teach a steam feed opens into/mixing steam into the exhaust gas recirculation line 44 downstream of the blower 39 in the direction of flow of a recirculated exhaust gas.
Aljabari (particularly figure 5) teaches a power plant similar to Bruckner comprising a steam feed (steam line with valve 513) opens into the exhaust gas recirculation line (line having valve 514)  downstream of the valve 514 in the direction of flow of a recirculated exhaust gas (gas in the line having valve 514).  The steam feed (via 513) conditions the temperature of the recirculated gas, that is, adds the heat left over in the steam to the recirculated gas, after the steam passes through the steam turbine, which results in no heat being wasted.
In Bruckner, steam lines 25, 23 and 21 go to different stages of a steam turbine (par. 49).  In addition, the heating device 43 is used to add heat to the recirculated gas by burning fuel and air in the heating device.  
Using the teaching of Aljabari, Bruckner could have been modified so that the left over heat from the steam after passing the steam turbine (or from the auxiliary steam line 19; later this interpretation used for claims 2 and 7) was re-introduced into the recirculated gas so as to increase the temperature of the recirculated gas resulting in requiring less burning of fuel in the heating device, which implies fuel savings and a more efficient power plant because no heat is wasted.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Bruckner with a steam feed opening into the exhaust gas recirculation line downstream of the blower in the direction of flow of a recirculated exhaust gas, as taught by Aljabari in order to utilize the heat left in the steam after passing a steam turbine so as to reduce the fuel used resulting in lowering fuel cost and a more efficient power plant, refer particularly to figure 5 of Aljabari and figure 1 of Bruckner. 

In regards to Independent Claim 6, and with particular reference to marked-up Figure 1 above, Bruckner discloses a method for operating a power plant having a gas turbine 5 and a heat recovery steam generator 1 connected downstream of the gas turbine in the direction of flow of an exhaust gas, wherein the heat recovery steam generator comprises heating surfaces of a high- pressure section 15, of a medium-pressure section 13  and of a low-pressure section 11, the method comprising: branching off  gas turbine exhaust gases (via middle branch 44 in figure 1 shown with dotted line branches off the steam generator 1) downstream of an 
Bruckner does not teach mixing steam into the recirculated exhaust gas. 
Aljabari (particularly figure 5) teaches a power plant similar to Bruckner comprising a steam feed (steam line with valve 513 for allowing mixing steam with recirculated exhaust gases) opens into the exhaust gas recirculation line (line having valve 514)  downstream of the valve 514 in the direction of flow of a recirculated exhaust gas (gas in the line having valve 514).  The steam feed (via 513) conditions the temperature of the recirculated gas, that is, adds the heat left over in the steam to the recirculated gas, after the steam passes through the steam turbine, which results in no heat being wasted.
In Bruckner, steam lines 25, 23 and 21 go to different stages of a steam turbine (par. 49).  In addition, the heating device 43 is used to add heat to the recirculated gas by burning fuel and air in the heating device.  
Using the teaching of Aljabari, Bruckner could have been modified so that the left over heat from the steam after passing the steam turbine (or from the auxiliary steam line 19; later this interpretation used for claims 2 and 7) was re-introduced into the recirculated gas so as to increase the temperature of the recirculated gas resulting in requiring less burning of fuel in the heating device, which implies fuel savings and a more efficient power plant because no heat is wasted.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Bruckner with mixing steam into the recirculated exhaust gas, as taught by Aljabari in order to utilize the heat left in the steam after 
Regarding dependent Claim 2 and 7, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Brucker as modified further teaches the mixing steam taken from a boiler expansion tank 27.  Bruckner teaches 19 is auxiliary steam.  Based on the teachings of Aljabari as discussed in details above for claims 1 and 6, this auxiliary steam 19 from a boiler expansion tank 27 in Bruckner could have reintroduced into the recirculation line for the same reasons as explained above.
Regarding dependent Claim 3, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Bruckner further comprising an inflow hood (hood having inlet opening 4), via which, during operation, exhaust gas is supplied to downstream heating surfaces 15, 13, 11, wherein the exhaust gas recirculation line opens into the inflow hood, as shown in figure 1, line 44 opens into the hood via inlet opening 4).
Regarding dependent Claims 4 and 10, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Bruckner further teaches wherein a control damper 37 is arranged in the exhaust gas recirculation line 44.
Regarding dependent Claim 5, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above but fails to teach multiple exhaust gas recirculation lines 
arranged symmetrically with respect to a circumference of the heat recovery steam generator  and opening into the inflow hood. 
It has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).  Thus, it would have been obvious to one having ordinary 
arranged symmetrically with respect to a circumference of the heat recovery steam generator  and opening into the inflow hood because to do so would be simply duplicating the components already present in the prior art with the expected result of increasing mixing of steam with the recirculated exhaust gas.
Regarding dependent Claim 8, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Bruckner further teaches wherein the gas turbine exhaust gases are branched off downstream of a high-pressure preheater 15 in the heat recovery steam generator 1.
Regarding dependent Claim 9, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Bruckner further teaches wherein gas turbine exhaust gases to be recirculated are captured by means of a blower 39 and reintroduced into the heat recovery steam generator 1.
Regarding dependent Claim 11, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Bruckner further teaches wherein recirculated exhaust gas is supplied to the heat recovery steam generator 1 at opposite positions, as shown in figure 1 of Bruckner.
Regarding dependent Claim 12, Bruckner in view of Aljabari teaches the invention as claimed and as disclosed above and Bruckner further teaches wherein at least some of a hot gas turbine exhaust gas (after the outlet 45, the fluid 9 going into line 44 downwards) is separated from the main mass flow of the exhaust gas (main coming out of outlet 45) by means of an exhaust gas diverter (after the outlet 45, the T shape piping serves as a diverted for diverting 

                                                  Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/William H Rodriguez/Primary Examiner, Art Unit 3741